Title: To Benjamin Franklin from Robert Morris, 17 September 1783
From: Morris, Robert
To: Franklin, Benjamin


          
            Dear Sir
            Philada Septr. 17th. 1783
          
          You have above an extract of a letter from the Honble Mr. Jefferson, to me by which you will perceive that he wants one of your late invented Machines for Copying Writings, he desires me to write to England but if I am not much mistaken France is the place. You however will know where his order can be best executed, and give orders accordingly, shou’d it be shipped from France Messrs LeCouteulx & Co will supply the Money to pay Cost on my acct. If you think it best to order it from London Messrs Herries & Company of that place will pay for it, or in either case if it will suit you to draw on Mr. Jefferson or me payable in America for the Cost the bill shall be punctually acquitted. You will excuse this trouble it is occasioned by the opinion which I entertain, that this is the most likely way to

have our Friend Jefferson well Served. With sincere Attachment I ever am Dear Sir Your most Obedient & Most humble servant
          
            Robt Morris
            His Excy Benjn. Franklin Esqr Minister Plenipy a Passy—
          
        